DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,550,803 (Pelli) in view of US 8,763,835 (Tirone).
	Examiner notes claim limitations which are struck through are limitations asserted not to be taught by the base reference. 
Regarding claim 1, Pelli teaches a replaceable cosmetic bottle, comprising an outer bottle (1), an inner container (7) detachably connected to the outer bottle (Examiner notes there is no definition provided in the instant Specification for “detachably connected”; one of ordinary skill in the art would thus look to the plain and ordinary meaning of the term; Examiner asserts that the resilient connection of Pelli show below does not show any structures which would prevent removal e.g. mating horitzontal surfaces which would render removal difficult without fracture; it is further noted that the top surface of flange 9 is rounded as is the inside surface of groove 6, thus making it even more likely that inner part 7 is removable from glass outer part 1)

    PNG
    media_image1.png
    166
    203
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    265
    media_image2.png
    Greyscale

 and a bottle cap (10), wherein the outer bottle comprises 4) which [is] disposed on an upper portion of the outer bottle, col. 1, line 74, through col. 2, line 1); Figure 2).  
Pelli as applied teaches all limitations substantially as claimed, but fails to teach:
a first threaded connection portion, 
with the outer diameter of the first threaded connection portion being less than that of the second threaded connection portion, 
the inner container comprises a vertical ring boss, and the vertical ring boss is in threaded connection with the first threaded connection portion.
Tyrone teaches it is known to provide a first threaded connection portion (347A), 

the inner container comprises a vertical ring boss (414), and the vertical ring boss is in threaded connection with the first threaded connection portion (by way of threads 414A; see Figure 7).
Examiner notes the reference is teaching the equivalent between a non-threaded connection (e.g. Figures 2, 4A, 10) and a thread connection (Figure 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the outer bottle and inner container of Pelli, providing a threaded connection in place of the snap connection, as taught to be a known variation by Tyrone, motivated by the benefit of an easily removable rotation connection.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding the the outer diameter of the first threaded connection portion being less than that of the second threaded connection portion, Examiner asserts that with modification of Pelli in view of Tyrone as above, the resulting container of Pelli would have the claimed threaded configuration.  Examiner notes Pelli already teaches connection locations of two different diameters (see annotated section of Figure 1 below).  The first diameter section is that where groove (6) is located.  Below, at a second, larger diameter, the thread (4) is located.  Thus, Examiner asserts that after modification of Pelli in view of Tyrone, providing a threaded location at the location of groove 6, the resulting container neck will have threaded portions of two different diameters. 

    PNG
    media_image3.png
    571
    614
    media_image3.png
    Greyscale
 
	Regarding claim 4, an inner annular wall of the vertical ring boss is provided with a ring boss inner screw thread (Tirone 347A), and an outer annular wall of the first screw connection portion is provided with a first outer screw thread (Tirone 414A) that is fitted in threaded connection with the ring boss inner screw thread (Tirone Figure 7; substituted by modification onto Pelli).  
Regarding claim 6, an inner annular wall of a lower portion of the bottle cap is provided with a bottle cap inner screw thread (Pelli 13), and an outer annular wall of the second threaded connection portion is provided with a second outer screw thread (Pelli 4) that is fitted in threaded connection with the bottle cap inner screw thread.  

4.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 3550,803 (Pelli) in view of US 8,763,835 (Tirone) as applied above to claim 1, and further in view of US 10,399,743 (Loritz).
Regarding claim 2, Pelli in view of Tirone as applied above teaches all limitations substantially as claimed, including the inner container comprising a main accommodation body (Pelli 7) for holding a cosmetic, a horizontal ring boss (Pelli 8) formed by horizontally extending outward from an upper end of the main accommodation body, with an outer edge of the horizontal ring boss vertically extending downward to form a vertical ring boss (where 9 is located in Pelli Figure 1), but fails to teach:
a flip cap integrally formed with the main accommodation body for covering the main accommodation body.  
Loritz teaches an outer container (110) and a cap (190), enclosing an inner container (140) a flip cap (170) integrally formed (by hinge 172) with the main accommodation body (140) for covering the main accommodation body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Pelli in view of Tirone, providing the inner container with a flip cap as taught by Loritz, motivated by the benefit of further sealing the inner container.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 3, the flip cap is connected to one side of the horizontal ring boss (Examiner notes this is the obvious location for the connection, noting where hinge 172 is located in Loritz Figure 3).  

Allowable Subject Matter
5.	Claims 5 and 6 are allowed.

Response to Arguments
6.	Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
a) Applicant argues “In addition, any attempt to make the connection between Pelli’s inner part 7 and outer part 1 detachable would defeat the purpose of Peli?s invention. A person skilled in the art would understand the connection to be not detachable. A detachable engagement would allow the inner plastic part 7 to be separatable from the outer glass part 1, defeating the purpose of Pelli’s invention of storing cosmetics in a container which could otherwise escape from a thin plastic container such as plastic inner part 7!”
Foremost, Examiner notes there is no clear and explicit definition in the Specification for the term “detachably connected”.  Additionally, Examiner notes Applicant has not formed their argument based on any explicit teaching in the reference, but instead is relying on what one of ordinary skill in the art.  Examiner asserts that one of ordinary skill in the art would not find the inner plastic part (7) of Pelli to be permanently attached, because such is not explicitly taught.  Moreover, asserts that the resilient connection of Pelli show below does not show any structures which would prevent removal e.g. mating horitzontal surfaces which would render removal difficult without fracture; it is further noted that the top surface of flange (9) is rounded as is the inside surface of groove 6, thus making it even more likely that inner part 7 is removable from glass outer part 1.
Regardless, Examiner asserts that one of ordinary skill in the art would find it obvious to modify the connection between the inner plastic part and outer glass part of Pelli, providing a threaded connection, because such is equally capable of securing the inner and outer parts together, and there is no explicit teaching in Pelli of the desire for a permanent connection at this location.  A threaded connection is no more easily undone without intention than is prying apart a resilient snap connection.  In other words, neither connection would allow the inner part to separate from the outer part, if inverted; each would require intentional application of forcing to undo the connections.
b) Applicant argues “Thus, not only that Pelli did not disclose its inner plastic part 7 is to be detachably connected to its outer glass part 1, any person skilled in the art also would understand that Pelli taught that its inner plastic part 7 is to be connected to its outer glass part 1, not in any detachable manner.”
Again, Examiner asserts that simply because these elements are connected, does not mean that they are inherently not detachable.  Examiner has already indicated that the physical structure appears to be capable of detachment given the fact that no structures are shown which would physically impede removal.  Moreover, the reference itself is silent as to permanent attachment, whereas the connection itself is resilient, which is a known detachable connection in the art. 
	c) Applicant argues “Applicant respectfully disagrees that Pelli and Tirone may be combined. The reason that Tirone’s caddy is removably placed on a top opening of the ice-bath container is so that the ice water can be filled through the top opening into the interior space of container between the walls of the container and the caddy (i.e., would be in a space corresponding to the gap between Applicant's outer bottle and inner container). This has nothing to do with the subject matter of Applicant's claims. A person of ordinary skill in the art studying the teachings in Tirone about storing ice water outside (!) an inner container (ie between outer and inner containers) would not be inspired to apply the teachings to a container for storing cosmetics inside the inner container. Accordingly, it is respectfully submitted that one of ordinary skill in the art would not even consider combining Pelli and Tirone to bridge the gap between the teachings in the prior art and the subject matter of Applicant’s claims.”
	Examiner notes that the space between the bottles in Tirone is irrelevant, as the modification is simply to teach a threaded connection between an inner and outer container.  One of ordinary skill in the art would not be dissuaded by structural components unrelated to the interconnection.  Examiner notes MPEP 2141.01(a): “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Even if the space were to be used in the consideration, Examiner notes the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733